--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CONSULTING AGREEMENT


THIS AGREEMENT is dated and effective on the 15th day of December, 2013.


BETWEEN:


AMERICAN GRAPHITE TECHNOLOGIES INC. of 3651 Lindell Rd. SteD#422, Las Vegas,
Nevada                      89103


(the "Company")
 
AND:


CON EVAN ANAST, with an address at 25 Orfeos Street, Paleo Faliro, 17564,
Athens, Greece
(the "Contractor")
 
WHEREAS:


The Company desires to retain the Contractor to provide the Company with the
services as the Company's Secretary and Management Consultant (the "Services")
in regards to the Company's management and operations;


The Contractor has agreed to provide the Services to the Company on the terms
and conditions of this Agreement.


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:


SECTION I
APPOINTMENT AND AUTHORITY
OF CONTRACTOR


Appointment of Contractor. The Company hereby appoints the Contractor to perform
the Services for the benefit of the Company as hereinafter set forth, and the
Company hereby authorizes the Contractor to exercise such powers as provided
under this Agreement. The Contractor accepts such appointment on the terms and
conditions herein set forth.


Performance of Services. The Services hereunder have been and shall continue to
be provided on the basis of the following terms and conditions:


i.  
the Contractor shall report directly to the Board of Directors of the Company;



ii.  
the Contractor shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder, including the Services, are to the
satisfaction of the Company, acting reasonably, and the Contractor shall provide
any other services not specifically mentioned herein, but which by reason of the
Contractor's capability the Contractor knows or ought to know to be necessary to
ensure that the best interests of the Company are maintained; and



iii.      the Company shall report the results of the Contractor's duties
hereunder as may be requested  by the Company from time to time.
 
1

--------------------------------------------------------------------------------

 


 
 


Authority of Contractor. The Contractor shall have no right or authority,
express or implied, to commit or otherwise obligate the Company in any manner
whatsoever except to the extent specifically provided herein or specifically
authorized in writing by the Company.


Independent Contractor. In performing the Services, the Contractor shall be an
independent contractor and not an employee or agent of the Company, except that
the Contractor shall be the agent of the Company solely in circumstances where
the Contractor must be the agent to carry out its obligations as set forth in
this Agreement. Nothing in this Agreement shall be deemed to require the
Contractor to provide the Services exclusively to the Company and the Contractor
hereby acknowledges that the Company is not required and shall not be required
to make any remittances and payments required of  employers by statute on the
Contractor's behalf and the Contractor or any of its agents shall not be
entitled to the fringe benefits provided by the Company to its employees.


SECTION II
CONTRACTOR'S AGREEMENTS


Expense Statements. The Contractor may incur expenses in the name of the Company
as agreed in advance in writing by the Company, provided that such expenses
relate solely to the carrying out of the Services. The Contractor will
immediately forward all invoices for expenses incurred on behalf of and in the
name of the Company and the Company agrees to pay said invoices directly on a
timely basis. The Contractor agrees to obtain approval from the Company in
writing for any individual expense of $500 or greater or any aggregate expense
in excess of $1,000 incurred in any given month by the Contractor in connection
with the carrying out of the Services.


Regulatory Compliance. The Contractor agrees to comply with all applicable
securities legislation and regulatory policies in relation to providing the
Services, including but not limited to United States securities laws (in
particular, Regulation FD) and the policies of the United States Securities and
Exchange Commission.


Prohibition Against Insider Trading. The Contractor hereby acknowledges that the
Contractor is aware, and further agrees that the Contractor will advise those of
its directors, officers, employees and agents who may have access to
Confidential Information, that United States securities laws prohibit any person
who has material, non-public information about a company from purchasing or
selling securities of such a company or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities.
 
SECTION III
COMPANY'S AGREEMENTS


Compensation. The compensation for agreeing to enter into this Agreement and
provide the Services to be rendered by the Contractor pursuant to this Agreement
shall be $5,000 a month of which $2,000 shall be payable monthly on the 1st of
each month during the term of the Agreement and $3,000 per month shall be
accrued and payable at mutually agreeable time.


Commitment. The Company and the Contractor acknowledge and agree that the
Services to be provided at the present time will require approximately 40 hours
per month.   Such amount of work required to perform the Services shall be
re-evaluated by the parties after annually, and should the work required to
perform the Services require time materially in excess of the agreed to  hours
per month, the parties shall agree to negotiate amended compensatory terms.


Information. Subject to the terms of this Agreement, including without
limitation 0 hereof, and provided that the Contractor agrees that it will not
disclose any material non-public information to any person or entity, the
Company shall make available to the Contractor such information and data and
shall permit the Contractor to have access to such documents as are reasonably
necessary to enable it to perform the Services under this Agreement. The Company
also agrees that it will act reasonably and promptly in reviewing materials
submitted to it from time to time by the Contractor and inform the Contractor of
any material inaccuracies or omissions in such materials.


 
2

--------------------------------------------------------------------------------

 


SECTION IV
DURATION, TERMINATION AND DEFAULT
 
Effective Date. This Agreement shall become effective as of December 15, 2013
(the "Effective Date"), and shall continue to December 15, 2016 (the "Term") or
until earlier terminated pursuant to the terms of this Agreement.


Termination. Without prejudicing any other rights that the Company may have
hereunder or at law or in equity, the Company may terminate this Agreement
immediately upon its election to do so, or if it so elects, upon delivery of
written notice to the Contractor if:


i.  
the Contractor breaches Section V of this Agreement;



ii.  
the Contractor breaches any other material term of this Agreement and such
breach is not cured to the reasonable satisfaction of the Company within thirty
(30) days after written notice describing the breach in reasonable detail is
delivered to the Contractor:



iii.  
the Contractor is unable or unwilling to perform the Services under this
Agreement, or



iv.  
the Company acting reasonably determines that the Contractor has acted, is
acting or is likely to act in a manner detrimental to the Company or has
violated or is likely to violate the confidentiality of any information as
provided for in this Agreement;



v.  
the Contractor commits fraud, serious neglect or misconduct in the discharge of
the Services.



Duties Upon Termination. Upon termination of this Agreement for any reason, the
Contractor shall upon receipt of all sums due and owing, promptly deliver the
following in accordance with the directions of the Company:
 
i.  
a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and



ii.  
all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts in his
possession, provided that the Contractor shall be entitled thereafter to
inspect, examine and copy all of the documents which it delivers in accordance
with this provision at all reasonable times upon three (3) days' notice to the
Company.



Compensation of Contractor on Termination. Upon termination of this Agreement,
the Contractor shall be entitled to receive as its full and sole compensation in
discharge of obligations of the Company to the Contractor under this Agreement
all sums due and payable under this Agreement to the date of termination and the
Contractor shall have no right to receive any further payments; provided,
however, that the Company shall have the right to offset against any payment
owing to the Contractor under this Agreement any damages, liabilities, costs or
expenses suffered by the Company by reason of the fraud, negligence or wilful
act of the Contractor, to the extent such right has not been waived by the
Company.

 
3

--------------------------------------------------------------------------------

 

SECTION V
CONFIDENTIALITY AND NON-COMPETITION
 
Maintenance of Confidential Information. The Contractor acknowledges that in the
course of its appointment hereunder the Contractor will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company or its respective affiliates,
associates or customers (the "Confidential Information"). For the purposes of
this Agreement, "Confidential Information" includes, without limitation, any and
all Developments (as defined herein), trade secrets, inventions, innovations,
techniques, processes, formulas, drawings, designs, products, systems,
creations, improvements, documentation, data, specifications, technical reports,
customer lists, supplier lists, distributor lists, distribution channels and
methods, retailer lists, reseller lists, employee information, financial
information, sales or marketing plans, competitive analysis reports and any
other thing or information whatsoever, whether copyrightable or uncopyrightable
or patentable or unpatentable. The Contractor acknowledges that the Confidential
Information constitutes a proprietary
right, which the Company is entitled to protect. Accordingly the Contractor
covenants and agrees that during the Term and thereafter until such time as all
the Confidential Information becomes publicly known and made generally available
through no action or inaction of the Contractor, the Contractor will keep in
strict confidence the Confidential Information and shall not, without prior
written consent of the Company in each instance, disclose, use or otherwise
disseminate the Confidential Information, directly or indirectly, to any third
party.


Exceptions. The general prohibition contained in Section V against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:


i.  
is available to the public generally in the form disclosed;



ii.  
becomes part of the public domain through no fault of the Contractor;



iii.  
is already in the lawful possession of the Contractor at the time of receipt of
the Confidential Information; or



iv.  
is compelled by applicable law to be disclosed, provided that the Contractor
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.



Developments. Any information, data, work product or any other thing or
documentation whatsoever which the Contractor, either by itself or in
conjunction with any third party, conceives, makes, develops, acquires or
acquires knowledge of during the Contractor's appointment with the Company or
which the Contractor, either by itself or in conjunction with any third party,
shall conceive, make, develop, acquire or acquire knowledge of (collectively the
"Developments") during the Term or at any time thereafter during which the
Contractor is engaged by the Company that is related to the business of mining
property acquisition and exploration shall automatically form part of the
Confidential Information and shall become and remain the sole and exclusive
property of the Company.


Accordingly, the Contractor does hereby irrevocably, exclusively and absolutely
assign, transfer and convey to the Company in perpetuity all worldwide right,
title and interest in and to any and all Developments and other rights of
whatsoever nature and kind in or arising from or pertaining to all such
Developments created or produced by the Contractor during the course of
performing this Agreement, including, without limitation, the right to effect
any registration in the world to protect the foregoing rights. The Company shall
have the sole, absolute and unlimited right throughout the world, therefore, to
protect the Developments by patent, copyright, industrial design, trademark
or otherwise and to make, have made, use, reconstruct, repair, modify,
reproduce, publish, distribute and sell the Developments, in whole or in part,
or combine the Developments with any other matter, or not use the Developments
at all, as the Company sees fit.


Protection of Developments. The Contractor does hereby agree that, both before
and after the termination of this Agreement, the Contractor shall perform such
further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made
 
 
4

--------------------------------------------------------------------------------

 
 
under Section V hereof. If the Company is for any reason unable, after
reasonable effort, to secure execution by the Contractor on documents needed to
effect any registration or to apply for or prosecute any right or protection
relating to the Developments, the Contractor hereby designates and appoints the
Company and its duly authorized officers and agents as the Contractor's agent
and attorney to act for and in the Contractor's behalf and stead to execute and
file any such document and do all other lawfully permitted acts necessary or
advisable in the opinion of the Company to effect such registration or to apply
for or prosecute such right or protection, with the same legal force and effect
as if executed by the Contractor.


Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Contractor of any of the provisions contained in
this Section V will result in immediate and irreparable damage to the Company
and that the Company could not adequately be compensated for such damage by
monetary award alone. Accordingly, the Contractor agrees that in the event of
any such violation or threatened violation, the Company shall, in addition to
any other remedies available to the Company at law or in equity, be entitled as
a matter of right to apply to such relief by way of restraining order, temporary
or permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.
 
Reasonable Restrictions. The Contractor agrees that all restrictions in this 0
are reasonable and valid,
and all defenses to the strict enforcement thereof by the Company are hereby
waived by the Contractor.


SECTION VI
DEVOTION TO CONTRACT


Devotion to Contract. During the term of this Agreement, the Contractor shall
devote sufficient time, attention, and ability to the business of the Company,
and to any associated company, as is reasonably necessary for the proper
performance of the Services pursuant to this Agreement. Nothing contained herein
shall be deemed to require the Contractor to devote his exclusive time,
attention and ability to the business of the Company. During the term of this
Agreement, the Contractor shall, and shall cause each of its agents assigned to
performance of the Services on behalf of the Contractor, to:


i.  
at all times perform the Services faithfully, diligently, to the best of its
abilities and in the best interests of the Company;

 
ii.  
devote such of its time, labour and attention to the business of the Company as
is necessary for the proper performance of the Services hereunder; and

 
iii.  
refrain from acting in any manner contrary to the best interests of the Company
or contrary to the duties of the Contractor as contemplated herein.

 
Other Activities. The Contractor shall not be precluded from acting in a
function similar to that contemplated under this Agreement for any other person,
firm or company.


MISCELLANEOUS


Notices. All notices required or allowed to be given under this Agreement shall
be made either personally by delivery to or by facsimile transmission to the
address as set forth on the first page of this Agreement or to such other
address as may be designated from time to time by such party in writing.


Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.


 
5

--------------------------------------------------------------------------------

 
Entire Agreement. As of from the date hereof, any and all previous agreements,
written or oral between the parties hereto or on their behalf relating to the
appointment of the Contractor by the Company are null and void. The parties
hereto agree that they have expressed herein their entire understanding and
agreement concerning the subject matter of this Agreement and it is expressly
agreed that no implied covenant, condition, term or reservation or prior
representation or warranty shall be read into this Agreement relating to or
concerning the subject matter hereof or any matter or operation provided for
herein.


Further Assurances. Each party hereto will promptly and duly execute and deliver
to the other party such further documents and assurances and take such further
action as such other party may from time to time reasonably request in order to
more effectively carry out the intent and purpose of this Agreement and to
establish and protect the rights and remedies created or intended to be created
hereby.


Waiver. No provision hereof shall be deemed waived and no breach excused, unless
such waiver or consent excusing the breach is made in writing and signed by the
party to be charged with such waiver or consent. A waiver by a party of any
provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.


Assignment. Except as herein expressly provided, the respective rights and
obligations of the Contractor and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon the
Contractor and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.


Amendments in Writing. No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.


Severability. In the event that any provision contained in this Agreement shall
be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.


Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.


Number and Gender. Wherever the singular or masculine or neuter is used in this
Agreement, the same shall be construed as meaning the plural or feminine or a
body politic or corporate and vice versa where the context so requires.


Time. Time shall be of the essence of this Agreement. In the event that any day
on or before which any action is required to be taken hereunder is not a
business day, then such action shall be required to be taken at or before the
requisite time on the next succeeding day that is a business day. For the
purposes of this Agreement, "business day" means a day which is not Saturday or
Sunday or a statutory holiday in the State of Nevada.


Enurement. This Agreement is intended to bind and enure to the benefit of the
Company, its successors and assigns, and the Contractor and the personal legal
representatives of the Contractor.


Counterparts. This Agreement may be executed in several counterparts, each of
which will be deemed to be an original and all of which will together constitute
one and the same instrument.


Currency. Unless otherwise provided, all dollar amounts referred to in this
Agreement are in lawful
money of the United States of America.


 
6

--------------------------------------------------------------------------------

 
Electronic Means. Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the effective date of this Agreement.


Proper Law. This Agreement will be governed by and construed in accordance with
the laws of the State of Nevada. The parties hereby attorn to the jurisdiction
of the Courts in the State of Nevada.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.


AMERICAN GRAPHITE TECHNOLOGIES INC.






Per:                                                      
Authorized Signatory








Con Evan Anast
 


 

 
7

--------------------------------------------------------------------------------

 
